                     United States District Court
                      District of Massachusetts

                                  )
Jorge Quintanilla,                )
                                  )
           Petitioner,            )
                                  )
           v.                     )    Civil Action No.
                                  )    19-11052-NMG
Superintendent, NCII Gardner,     )
                                  )
           Respondent.            )
                                  )


                         MEMORANDUM & ORDER


GORTON, J.


       In December, 2008, a Middlesex County grand jury indicted

Jorge Quintanilla (“petitioner” or “Quintanilla”) on four counts

of statutory rape (Counts 1-4), four counts of rape (Counts 5-

8), three counts of assault and battery by means of a dangerous

weapon (Counts 9-11) and one count of assault and battery (Count

12).    A jury trial was conducted in January, 2010, in Middlesex

County Superior Court (“the Trial Court”) during which

Quintanilla was represented by Attorney Robert Carmel-Montes

(“trial counsel”).    Quintanilla was ultimately convicted of all

but two charges (one count of statutory rape and one count of

adult rape).




                                 -1-
       Presently before the Court is a petition for writ of habeas

corpus filed by Quintanilla pursuant to 28 U.S.C. § 2254.

Petitioner rests his claim for relief on a violation of his

Sixth Amendment right to effective assistance of counsel.

I.     Background

       A.   Factual Background

       In a habeas corpus proceeding instituted by a person in

custody pursuant to the judgment of a state court, factual

determinations made by a state court shall be presumed to be

correct absent clear and convincing evidence to the contrary. 28

U.S.C. § 2254(e)(1).    The Court therefore looks to the facts

found by the Trial Court as summarized on appeal by the

Massachusetts Appeals Court (“the Appeals Court”):

     The victim was born in El Salvador on March 25, 1990, and
     immigrated to the United States in 2003. Shortly thereafter,
     she met [petitioner] at a nightclub. She was still thirteen
     years old when he raped her in her half-sister’s home, where
     she was then living. Her half-sister arrived home and found
     [petitioner] with the victim. Thereafter, members of the
     victim’s and [petitioner’s] families assembled and decided
     that she would move to [petitioner’s] family home to live
     with [petitioner].

     Over the next four years, the victim was a virtual prisoner
     in [petitioner’s] home. [Petitioner] raped her vaginally,
     anally and orally on a weekly basis and beat her regularly.
     She was allowed to leave the house to do chores or run
     errands for [petitioner], but only with permission. She
     would regularly be given permission to go to the laundromat,
     grocery store, and liquor store, and to walk the family dog


                                 -2-
in a park next to the home. She also attended parties,
particularly to watch [petitioner] and his band play.

The defense at trial was that the victim had fabricated the
allegations and that the police did not thoroughly
investigate the victim’s allegations, choosing instead to
simply credit her. In furtherance of that strategy, trial
counsel elicited testimony showing that the victim’s
allegations had evolved over time from allegations of
physical abuse to allegations of sexual abuse to gang rape
and witchcraft. Trial counsel elicited testimony from
Officer Michael Mulcahy [“Officer Mulcahy”], the lead police
investigator, that the victim first reported only that
[petitioner] physically abused her and only sought an abuse
prevention order, which was admitted in evidence. [Officer]
Mulcahy confirmed that the victim did not suggest sexual
abuse until almost five months later, in connection with her
Sexual Assault Investigative Network (SAIN) interview where
she first described the sexual abuse and further alleged
that [petitioner] and his mother were involved in
witchcraft. The SAIN interview was admitted into evidence.
Trial counsel confirmed with the trial judge that admitting
the SAIN interview was part of his strategy.

To support his theory that the police investigation was
lackluster, trial counsel had [Officer] Mulcahy confirm
that, in his initial police report, he included the statement
that the defendant was a “known admitted [gang] member,”
which was information provided by the victim and not
independently confirmed through an investigation by him or
his fellow officers. The report was admitted. [Officer]
Mulcahy also confirmed that the victim was the sole source
of information about her date of birth. As trial counsel
cross-examined Officer Mulcahy regarding the police report,
the trial judge warned him that he was “open[ing] the door,”
and that the Commonwealth would be allowed to “kick it open,”
to which he replied, “I understand.”

Trial counsel also permitted the victim to testify to the
witchcraft allegations ostensibly to demonstrate the
incredulous nature of her allegations. Similarly, he allowed
the victim to testify that the defendant's mother injected
her with birth control from El Salvador, and that the
injections once caused her to lose consciousness; when she
woke up she was naked with a man on top of her and surrounded
by nude men who were exchanging money with the defendant.

                            -3-
  Trial counsel's approach to [the testimony of] Elida Flores
  [“Flores”] . . . and Beatrice Morales [“Morales”], who helped
  take the victim to a women's shelter after she escaped from
  the defendant's home, was similar. He elicited hearsay
  testimony concerning the victim's allegations from an
  initial claim of physical abuse alone to later allegations
  of sexual assaults by the defendant, allegations against the
  defendant's mother and brother, and gang rape. When asked by
  the trial judge whether he was making a “tactical, strategic
  decision ... with [his] client's consent,” trial counsel
  responded, “[a]bsolutely.”

  The defendant's mother informed trial counsel that certain
  family members could provide testimony contradicting parts
  of the victim's testimony. Explaining to the trial judge
  that he was on a “short leash,” trial counsel stated that he
  would make a “very last minute decision to decide whether or
  not we could at least try to put these people in.”
  Ultimately, he declined to present any defense witnesses.

Commonwealth v. Quintanilla, 92 Mass. App. Ct. 1129, 2018 WL

1040522, at *1. (footnotes omitted).

     B.   Procedural History

    Quintanilla was sentenced, following a sentence appeal in

the Appellate Division of the Massachusetts Superior Court, to

25 years on Count 1, life imprisonment on Count 2 and various

terms of imprisonment on Counts 5, 7, 10 and 11, all to run

concurrently.

    He timely appealed his conviction to the Appeals Court in

June, 2010.   In November, 2010, the Appeals Court stayed the

proceedings pending the outcome of petitioner’s motion for a new




                                -4-
trial.   In that motion, Quintanilla argued trial counsel was

ineffective because

    (1) he elicited and permitted the admission of highly
    prejudicial hearsay evidence from [Officer] Mulcahy,
    Flores, and Morales; (2) he failed to introduce
    typewritten pharmacy records on which the victim's
    birth year is stated to be 1987—three years earlier
    than the date to which she testified; and (3) he
    failed to introduce witnesses who would have testified
    that the victim was not a prisoner in the family home
    and appeared happy in her relationship with the
    defendant.

Quintanilla, 2018 WL 1040522, at *2.

    In August, 2012, the Trial Court denied Quintanilla’s

motion for a new trial without an evidentiary hearing.   The

Appeals Court vacated that denial in October, 2013, and remanded

the matter for an evidentiary hearing.

    On remand, the Trial Court held a four-day evidentiary

hearing, at which,

    the defendant called several witnesses in support of
    his motion. The witnesses were primarily friends,
    family, and acquaintances of both the defendant and
    the victim. In sum, the witnesses testified that the
    victim was treated like a member of the family, was
    free to leave the home as she pleased, and appeared to
    be happy in her relationship with the defendant. Each
    witness also stated that they had not been contacted
    by trial counsel and would have been willing to
    testify if asked. The defendant's mother did not
    testify.

    The defendant called a training director at the
    Committee for Public Counsel Services (CPCS), who
    opined that trial counsel's performance was


                                -5-
    ineffective because he elicited prejudicial testimony
    from [Officer] Mulcahy, allowed admission of the SAIN
    interview, and failed to personally interview
    witnesses who could have contradicted some of the
    victim's testimony about her relationship with the
    defendant and his family. She acknowledged, however,
    that his strategy of eliciting inconsistent statements
    and exposing the victim's evolving narrative in an
    effort to undermine her credibility was not
    unreasonable.

Quintanilla, 2018 WL 1040522, at *2 (footnotes omitted).

     The Trial Court denied the motion for a new trial in

December, 2014, holding that although certain of trial counsel’s

errors “fell below the conduct of the ordinary fallible

attorney”, defendant was not prejudiced by such conduct. Id.

Quintanilla appealed in January, 2015, and in February, 2018,

the Appeals Court affirmed.   In May, 2018, the Massachusetts

Supreme Judicial Court denied Quintanilla’s application for

further appellate review.

    In May, 2019, Quintanilla filed a petition for writ of

habeas corpus in this Court pursuant to 28 U.S.C. § 2254.

Quintanilla is currently in state custody, serving his sentence

at North Central Correctional Institute located in Gardner,

Massachusetts.




                               -6-
II.   Analysis

      A.   Legal Standard

      To secure federal habeas relief in the wake of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

a petitioner must demonstrate that the “last reasoned state

court decision” in the case

      resulted in a decision that was contrary to, or
      involved an unreasonable application, of clearly
      established Federal law, as determined by the Supreme
      Court of the United States; or resulted in a decision
      that was based on an unreasonable determination of the
      facts in light of the evidence presented in the State
      court proceeding.

28 U.S.C. § 2254(d); see also Janosky v. St. Amand, 594 F.3d 39,

47 (1st Cir. 2010) (“Because the [Supreme Judicial Court]

summarily denied further appellate review, we look to the last

reasoned state-court decision — in this case, the [Massachusetts

Appeals Court’s] rescript.”).   Here, the last reasoned decision

of a state court is the decision of the Appeals Court affirming

the Trial Court’s denial of Quintanilla’s motion for a new

trial. See Janosky, 594 F.3d at 47.

      The United States Supreme Court has stated that the

“contrary to” and “unreasonable application” clauses of § 2254

have “independent meaning” thus providing two different avenues

for a petitioner to obtain relief.    Williams v. Taylor, 529 U.S.


                                -7-
362, 405 (2000).   A state court’s adjudication will be “contrary

to” clearly established Supreme Court precedent if it either

“applies a rule that contradicts the governing law set forth” by

the Supreme Court or considers facts that are “materially

indistinguishable” from a Supreme Court decision and arrives at

a different conclusion. Id. at 405-06.

    On the other hand, a state court’s decision will constitute

an “unreasonable application” of clearly established Supreme

Court precedent if it “identifies the correct governing legal

principle” from the Supreme Court but "unreasonably applies that

principle to the facts of the prisoner's case.” Id. at 413.

Consequently, a federal habeas court may not grant relief simply

because that court concludes in its independent judgment that

the decision of the state court applied clearly established

federal law erroneously or incorrectly. Id. at 411.   It must

further conclude that such an application was unreasonable. Id.

    Further, factual determinations made by a state court

“shall be presumed to be correct” unless the petitioner can

rebut that presumption by “clear and convincing evidence.” 28

U.S.C. § 2254(e)(1).

    It is well settled that the rule set forth in Strickland v.

Washington, 466 U.S. 668 (1984) establishing the standard for


                               -8-
claims of ineffective assistance of counsel is “clearly

established” Supreme Court precedent. See, e.g., Williams, 529

U.S. at 391. Strickland provides that a petitioner alleging

ineffective assistance of counsel must demonstrate that

1) “counsel’s performance was deficient” such that the errors

committed were “so serious that counsel was not functioning as

the ‘counsel’ guaranteed to the defendant by the Sixth

Amendment” and 2) counsel’s “deficient performance prejudiced

the defense.” Strickland, 466 U.S. at 687.   Prejudice requires a

determination that counsel’s errors “deprive[d] the defendant of

a fair trial. . . whose result is reliable.” Id. at 687.     In

other words, there must be a substantial rather than merely

conceivable “reasonable like[lihood] that the result of the

criminal proceeding would have been different.” Hensley v.

Roden, 755 F.3d 724, 736 (1st Cir. 2014).

     Generally, courts reviewing the actions of counsel under

Strickland “must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable[ness]”.

Strickland, 668 U.S. at 689.   Where, as here, the petitioner’s

claim was adjudicated on the merits by a state court, the

petitioner faces the “doubly heavy burden” of overcoming the




                               -9-
presumption of Strickland and the deference owed to the state

court. Yeboah-Sefah v. Ficco, 556 F.3d 53, 70 (1st Cir. 2009).

    B.    Application

          1. Whether the State Court

             Decision Was Contrary To Strickland

    Quintanilla submits that the Appeals Court’s decision is

“contrary to” Federal law because the Appeals Court applied the

Massachusetts standard for ineffective assistance of counsel as

provided in Commonwealth v. Saferian, 366 Mass. 89, 96 (1974)

rather than the federal standard provided in Strickland.    The

Commonwealth responds that there is no meaningful difference

between the standards.

    As held repeatedly by the First Circuit, “the Massachusetts

and federal standards for ineffective assistance claims are

equivalent.” Neverson v. Bissonnette, 242 F. Supp. 2d 78, 89 (D.

Mass. 2003); see also Stephens v. Hall, 294 F.3d 210, 214-15

(1st Cir. 2002) (“We have concluded elsewhere that [t]he

standard for ineffective assistance under Massachusetts law

appears functionally equivalent to the federal standard.”

(quoting Phoenix v. Matesanz, 189 F.3d 20, 27 n. 4 (1st Cir.

1999)).   As a result, the Appeals Court’s citation to Safferian




                               -10-
rather than Strickland does not render its decision “contrary

to” Federal law.

          2. Unreasonable Application of Strickland

     Quintanilla submits that the decision of the Appeals Court

reflects an unreasonable application of Strickland given

counsel’s “numerous and egregious failures”, specifically his

failure: 1) to introduce pharmacy records that would have

demonstrated the victim was not a “child”; 2) to object to the

introduction of irrelevant, inadmissible and prejudicial

evidence; and 3) to contact and interview other defense

witnesses.

     Quintanilla first submits that trial counsel was in

possession of, but did not submit into evidence, pharmacy

records that proved the victim was over the age of consent which

would have provided a complete defense for the charges of child

rape.   At the evidentiary hearing, however, the Trial Court made

a factual finding that trial counsel did not have access to the

pharmacy records and possessed only handwritten medical records

which did not contradict the victim’s claimed age. Quintanilla,

2018 WL 1040522, at *4.   The Appeals Court affirmed this

finding. Id.




                               -11-
    Quintanilla proffers no “clear and convincing evidence” to

rebut that finding. See 28 U.S.C. § 2254(e)(1).    Accordingly,

the Court presumes that trial counsel did not possess the

relevant records and, as a result, cannot be deemed deficient

for failing to introduce records he did not possess. See Yeboah-

Sefah, 556 F.3d at 70 (“[A] lawyer's acts and omissions must be

judged on the basis of what he knew, or should have known, at

the time his tactical choices were made and implemented.”).

    Quintanilla next submits that trial counsel was ineffective

for eliciting unduly prejudicial and inadmissible testimony

during the cross-examination of Officer Mulcahy.   Petitioner

specifically faults trial counsel for his line of questioning

that elicited multiple hearsay statements without objection and

allowed the Commonwealth to introduce in its entirety a video of

a Sexual Abuse Intervention Network (“SAIN”) interview, during

which the victim recounted charged and uncharged bad acts

without confrontation.   Among the elicited statements were

uncharged allegations of gang rape, rape by Quintanilla’s

brother, witchcraft and drugging by Quintanilla’s mother.     Trial

counsel also elicited statements revealing that the victim

previously obtained a restraining order against Quintanilla.




                               -12-
    The Appeals Court credited trial counsel’s repeated

statements to the Trial Judge that his decision to elicit

otherwise prejudicial and inadmissible testimony was part of his

strategy to attack the victim’s credibility by suggesting that

1) her claims were fabricated because they mutated overtime from

physical abuse to sexual assault; 2) she was motivated to lie

and rewarded for doing so by obtaining a U-visa; and 3) she was

a jealous spouse.   The Appeals Court further accepted trial

counsel’s statements that he sought to emphasize that the

investigating officers engaged in “shoddy” police work by

failing to investigate allegations of gang activity and rushing

to judgment by helping the victim obtain a restraining order

without corroborating her claims.

    Petitioner contends that the Appeals Courts’ decision was

unreasonable because trial counsel never stated that the

admission of the SAIN video was the result of a strategic

decision and even objected to the playing of the video for the

jury.   Such conduct, according to Quintanilla, highlights a

stark “inconsisten[cy] with how counsel actually proceeded” in

comparison with counsel’s stated strategy. See Dugas v. Coplan,

428 F.3d 317, 333 (1st Cir. 2005) (finding that state court’s

conclusion that defense counsel’s decision not to engage an

arson expert was an unreasonable application of Strickland on

                               -13-
account that defense counsel then proceeded to pursue a strategy

that no arson occurred).   The Commonwealth responds that the

SAIN video revealed a major inconsistency in the victim’s

testimony, thus bolstering trial counsel’s overall strategy.

    The Trial Judge expressly warned trial counsel that if he

asked Officer Mulcahy about the content of the victim’s

statement in the SAIN video, he was opening the door for the

admission of the video.    Despite that warning, trial counsel

proceeded to inquire about the content of the video, seeking to

reveal inconsistencies between the victim’s statements in the

video and her testimony at trial.      Trial Counsel did not object

to the admission of the SAIN interview as an exhibit but did

object to it being played to the jury without its specific

request to do so.   Though potentially misguided, the Appeals

Court was not unreasonable in its determination that the

admission of the SAIN video was the product of reasoned

strategy.

    Quintanilla’s last and strongest argument in favor of

ineffective assistance is the failure of trial counsel to

contact and interview witnesses who maintained a relationship

with Quintanilla and who would have provided testimony in

support of his defense.    The Appeals Court found that



                                -14-
    [w]here the defendant’s defense depended on
    undermining the credibility of the victim, it was
    manifestly unreasonable for trial counsel to rely
    entirely on the defendant’s mother to determine
    whether to call any . . . witnesses.

This Court agrees.   Trial counsel failed to conduct any

independent investigation as to whether to call witnesses

who may have cast doubt on the victim’s credibility.   Such

conduct amounts to deficient performance sufficient to

satisfy the first prong of Strickland.

    With respect to the prejudice prong of Strickland, the

Appeals Court held that Quintanilla was not prejudiced by

trial counsel’s actions because the additional witnesses

would have provided only cumulative testimony that the

victim “went to the park, ran errands . . . attended family

parties” and was generally treated well by Quintanilla’s

family.   As emphasized by the Appeals Court, the victim

herself testified to each of those liberties.

    Quintanilla does not contend that the witnesses would

have proffered any evidence other than impeachment

evidence, the omission of which does not ordinarily form

the basis of a new trial. See Commonwealth v. Almeida, 897

N.E.2d 14, 27 (Mass. 2008).   Although impeachment evidence

may, in some cases, “make the difference between conviction



                               -15-
and acquittal”, Quintanilla fails to demonstrate a

reasonable likelihood that the omitted impeachment evidence

would have changed the outcome in this case. See United

States v. Bagley, 473 U.S. 667, 676 (1985).   Indeed, the

Trial Court had the opportunity to assess the omitted

testimony at the evidentiary hearing and deemed the

witnesses not credible.   The presumption of correctness

this Court affords the state courts’ findings of fact

extends to credibility determinations. See Thompson v.

Keohane, 516 U.S. 99, 111 (1995) (noting trial court's

superior ability to appraise witness credibility and

demeanor and therefore accords the jurist-observer

presumptive weight); Sleeper v. Spencer, 510 F.3d 32, 38

(1st Cir. 2007) (holding that ruling on a state habeas

petition requires deference to the state court's fact-

finding, which includes witness credibility).

    Presuming then, as this Court must absent clear and

convincing evidence to the contrary, that the witnesses

would not have provided credible testimony and any

testimony they would have provided served only to impeach

the victim, it was not unreasonable for the Appeals Court

to determine that trial counsel’s deficient performance did

not prejudice Quintanilla.

                               -16-
    Finally, consideration of the cumulative effect of trial

counsel’s conduct similarly does not result in ineffective

assistance. See Dugas, 428 F.3d at 335; see also Harrington v.

Richter, 562 U.S. 86, 111 (2011) (noting that it can be

difficult to establish ineffective assistance of counsel when

counsel's overall performance is satisfactory).   As found by the

Trial Court and accepted by the Appeals Court, the overall

performance of counsel was satisfactory such that the cumulative

effect of the complained of conduct does not establish deficient

performance that prejudiced Quintanilla.

         3. Reasonableness of the Appeals Court’s Determination
            of the Facts in Light of the Evidence Presented

    Quintanilla separately contends that the Appeals Court’s

denial of his motion for a new trial based on ineffective

assistance of counsel resulted in a decision that was based on

an unreasonable determination of the facts in light of the

evidence presented.

    W]hen a federal habeas petitioner challenges the factual

basis for a prior state-court decision rejecting a claim, a

federal court may overturn the state court's decision only if it

was “based on an unreasonable determination of the facts in

light of the evidence presented in the State court

proceeding.”   Burt v. Titlow, 571 U.S. 12, 18 (2013) (quoting 28


                               -17-
U.S.C. § 2254(d)(2)).   The factual findings of the state court

“are presumed to be correct unless the petitioner rebuts the

presumption with clear and convincing evidence.” Companonio v.

O’Brien, 672 F.3d 101, 109 (1st Cir. 2012).

    Quintanilla maintains that the holding of the Appeals Court

that counsel’s actions were part of broader strategic decision-

making process was an unreasonable determination of the facts.

In opposition, the Commonwealth asserts that petitioner has

failed to rebut the presumption of correctness with clear and

convincing evidence.

    Quintanilla has failed to demonstrate that the decision of

the Trial Court, as endorsed by the Appeals Court, was “devoid

of record support” and objectively unreasonable. See id. at 109.

Indeed, the Trial Judge expressed concern on several occasions

with trial counsel’s conduct and confirmed with him on multiple

occasions that certain actions were the product of strategic

consideration.   The Trial Judge ultimately concluded that trial

counsel’s actions, though potentially ill-advised, were not

objectively unreasonable such that “no competent attorney would

have acted as [trial counsel] did”. Wright v. Marshall, 656 F.3d

102, 108 (1st Cir. 2011).   Such a conclusion is reasonable and

entitled to the substantial deference a federal habeas court



                               -18-
affords the factual determinations of a state court. Companonio,

672 F.3d at 109.

III.    Certificate of Appealability

       Although the Court has concluded that trial counsel’s

conduct did not amount to constitutionally ineffective

assistance, that conclusion is one that reasonable jurists could

debate. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Pursuant to 28 U.S.C. § 2253(c) a certificate of appealability

may issue “if the applicant has made a substantial showing of

the denial of a constitutional right” such that,

       reasonable jurists could debate whether (or, for that
       matter, agree that) the petition should have been
       resolved in a different manner or that the issues
       presented were adequate to deserve encouragement to
       proceed further.

Slack, 529 U.S. at 484.

       Throughout the state court proceedings, the Trial Judge

made several comments regarding trial counsel’s strategic

choices, such as:

       I have more of a memory of this case than others,
       because I’ve never – happily – had to have so many
       questions concerning the tactical strategic decision
       after consulting with your client and other behaviors
       that all of – most of which have been noted on the
       record.

Similarly, the expert witness at the subsequent evidentiary

hearing noted,

                                -19-
    you couldn’t go many pages [in the transcript] without
    finding something that [trial counsel] had done that
    was incompetent.

The expert even went so far as to consider reporting trial

counsel to the Massachusetts Board of Bar Overseers.

    Accordingly, the Court will exercise its discretion sua

sponte to grant Quintanilla a certificate of appealability. See,

e.g., Teti v. Bender, 507 F.3d 50, 56 (1st Cir. 2007) (affirming

district court’s sua sponte grant of a COA); see also United

States v. Puello, No. 07-10134, 2010 WL 5376735, *1 (D. Mass.

Dec. 21, 2010) (denying, in part, and allowing, in part, a COA

sua sponte).

                              ORDER

    For the foregoing reasons, the petition for writ of habeas

corpus of Jorge Quintanilla (Docket No. 1) is DISMISSED but the

Court sua sponte enters a certificate of appealability with

respect to such dismissal.



So ordered.


                                     /s/ Nathaniel M. Gorton
                                     Nathaniel M. Gorton
                                     United States District Judge



Dated March 9, 2020

                              -20-
